Mr. Justice Matchett delivered the opinion of the. court. 2. Tbial, § 192*—when direction of verdict for defendant is proper. An instruction for a directed, verdict on motion of defendant should be given if the court is of opinion that a verdict for plaintiff must be set aside for want of any evidence to sustain it. 3. Physicians and surgeons, § 21*—what is subject of expert medical testimony. Whether a physician has treated a case skilfully is a question of science which must be determined not by lay evidence but by the testimony of skilful physicians and surgeons. 4. Physicians and surgeons, § 22*—when negligence of defendant in caring for child after birth not shown. Evidence held insufficient to go to the jury as to the alleged negligence of the defendant physician charged, with responsibility for an infection of plaintiff’s eyes arising some time after her birth, where upon its discovery an expert was, upon defendant’s advice and with consent of plaintiff’s parents, placed in charge of the case, and the expert evidence showed that this was the proper and best practice for a general practitioner, which the evidence showed the defendant was. 5. Appeal and bbbob, § 1793*—when judgment reversed as to both defendants. A judgment against two defendants which is erroneous as to one must be reversed as to both, in an action to recover damages for alleged negligence.